Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up communication to an interview with Kristen Reif on 1/22/2021.

The application has been amended with respect to claims submitted 11/5/2020 as follows: 

1. (Currently Amended) A user device comprising:
a display engine generating a graphical user interface including a window of a first application, a window of a second application, and an overlap area of a sub-portion of the window of the second application that covers a sub-portion of the window of the first application;
a transparency engine applying a degree of transparency only to the overlap area that includes the sub-portion of the window of the second application and selecting the degree of transparency based on a plurality of stored transparency settings such that the window of the first application and the window of the second application are both visible in the overlap area; and 
a trigger engine that: 
receives a plurality of metric values associated with the first application; analyzes the plurality of metric values to determine an abnormal value; and creates a trigger rule based on a threshold related to the abnormal value;
wherein a default change amount of the abnormal value is determined based on a first and a second user selection, and wherein the threshold is set based on the default change amount;
wherein after the trigger rule is created, user activity related to the second application is tracked and the threshold is changed based on at least some of the user activity;
determines whether a trigger event associated with the first application has occurred, wherein the trigger event comprises the [[a]] trigger rule that is satisfied by an additional metric value associated with the first application, and
causes, in response to determining that the trigger event occurred, the display engine to change the degree of transparency of the overlap area.

2. (Cancelled)

3. (Currently Amended) The user device of claim 1 

4. (Cancelled)

5. (Currently Amended) The user device of claim 1 

6. (Cancelled)

7. (Currently Amended) A non-transitory machine-readable storage medium including instructions that, when executed by a processor, cause the processor to:
generate a graphical user interface including a window of a first application, a window of  a second application, and an overlap area of a sub-portion of the window of the second application that covers a sub-portion of the window of the first application;


apply a that includes the sub-portion of the window of the second application and select a degree of transparency based on a plurality of stored transparency settings such that the window of the first application and the window of the second application are both visible in the overlap area; 
receive a plurality of metric values associated with the first application; analyze the plurality of metric values to determine an abnormal value; and create a trigger rule based on a threshold related to the abnormal value;
wherein a default change amount of the abnormal value is determined based on a first and a second user selection, and wherein the threshold is set based on the default change amount;
wherein after the trigger rule is created, user activity related to the second application is tracked and the threshold is changed based on at least some of the user activity;
whether a trigger event associated with the first application has occurred, wherein the trigger event comprises the trigger rule that is satisfied by an additional metric value associated with the first application 
cause event occurred to change.

8. (Previously Presented) The non-transitory machine-readable storage medium of claim 7, including instructions to determine a relevant portion of the first application within the overlap area, and apply a first degree of transparency corresponding to the relevant portion wherein the first degree of transparency has a different transparency amount than the degree of transparency.

9. (Previously Presented) The non-transitory machine-readable storage medium of claim 8, wherein the relevant portion is a portion of the overlap area having a movement of the first application within the relevant portion.  

10. (Previously Presented) The non-transitory machine-readable storage medium of claim 7, wherein the degree of transparency has a first degree of transparency and a second degree of transparency, and wherein the first degree of transparency is applied to an area inside of a clipping path within the overlap area and the second degree of transparency is applied to an area outside of the clipping path within the overlap area.  

11. (Previously Presented) The non-transitory machine-readable storage medium of claim 7, comprising instructions to:


12. (Previously Presented) The non-transitory machine-readable storage medium of claim 7, wherein the trigger rule is based on a range of normal values including a maximum value and a minimum value, wherein the range of normal values is adjusted by a percentage, and wherein the percentage is based on an absolute and/or relative difference between the maximum value and the minimum value.  

13. (Currently Amended) A method comprising:
generating a graphical user interface including a window of a first application, a window of a second application, and an overlap area of a sub-portion of the window of the second application that covers a sub-portion of the window of the first application; 

applying a that includes the sub-portion of the window of the second application and selecting a degree of transparency based on a plurality of stored transparency settings such that the window of the first application and the window of the second application are both visible in the overlap area;
receiving a first plurality of metric values associated with the first application;
analyzing the first plurality of metric values to determine an abnormal value; and create a trigger rule based on a threshold related to the abnormal value;

wherein a default change amount of the abnormal value is determined based on a first and a second user selection, and wherein the threshold is set based on the default change amount;
wherein after the trigger rule is created, user activity related to the second application is tracked and the threshold is changed based on at least some of the user activity;
determining whether a trigger event associated with the first application has occurred, wherein the trigger event comprises the trigger rule that is satisfied by an additional metric value associated with the first application 
cause, in response to determining that the trigger event occurred to change.

14. (Previously Presented) The method of claim 13, wherein after the trigger rule is created, a second plurality of metric values is received, and further comprising: determining a number of second abnormal metric values within the second plurality of metric values; and analyzing the second plurality of metric values to determine that the number of second abnormal metric values meets a threshold number.

15. (Previously Presented) The method of claim 13, further comprising:
adjusting the degree of transparency of the overlap area via a window control Application Programming Interface (API).  

16. (Previously Presented) The method of claim 13, wherein the plurality of stored transparency settings comprises: 

a second transparency setting that specifies a second transparency level for a video application type.

17. (Previously Presented) The method of claim 16, wherein the second transparency level is higher than the first transparency level.

18. (Currently Amended) The method of claim 13, further comprising:
after causing to change, pausing the second application in the graphical user interface.

19. (Previously Presented) The user device of claim 1, wherein the plurality of stored transparency settings comprises: 
a first transparency setting that specifies a first transparency level for a non-moving content type; and  
a second transparency setting that specifies a second transparency level for a moving content type.

20. (Previously Presented) The non-transitory machine-readable storage medium of claim 7, wherein the plurality of stored transparency settings comprises: 
a first transparency setting that specifies a first transparency level for a first amount of white space in the overlap area; and  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175